DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 Sept, 2021 has been entered. 

Election/Restrictions
Applicant elected treatment of Fuchs endothelial corneal dystrophy with quercetin without traverse in the reply filed on 22 Dec, 2020.

Claims Status
Claim 64 is pending.
Claim 64 has been amended.

Maintained/Modified Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 64 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gottsch et al (Invest. Ophthalmol. Vis. Sci. (2003) 44 p594-599, cited by applicants) in view of Cao et al (Invest. Ophthalmol. Vis. Sci. (2007) 48(8) p3714-3718).

Gottsch et al discuss gene expression in Fuchs dystrophy (title).  Tissue from 13 patients suffering from Fuchs’ dystrophy were collected (p594, 2nd column, 3d paragraph) and analyzed.  A number of proteins relating to antioxidants and conferring protection to oxidative stress were underexpressed compared to normal tissue (p597, 2nd column, 1st paragraph).  The balance between reactive oxygen species (ROS) production and antioxidant defenses determines the degree of oxidative stress; given the decreased expression of polypeptides related to antioxidant defenses, Gottsch et al postulate a mechanism of increased oxidative stress leading to apoptosis (p598, 2nd column, 2nd paragraph, continues to p599).
The difference between this reference and the instant claim is that this reference does not discuss treatment.
Cao et al discuss the responses of human lens epithelial cells to quercetin (title).  Quercetin is known to inhibit lens opacification due to H2O2 (p3714, 2nd column, 1st paragraph), a reactive oxygen species.  This flavonoid did not cause loss of cell viability greater than medium at up to the very high concentration of 10 µM (fig 1, p3716, top of page).  This reference teaches that quercetin is known to have an antioxidant effect and protect against reactive oxygen species in the context of the eye.
Therefore, it would be obvious to use the quercetin of Cao et al to treat the patients of Gottsch et al, as Gottsch et al teaches that the disorder has an etiology involving oxidative stress and the quercetin of Cao et al is known to protect against oxidative damage.  As quercetin is well known in the art as an antioxidant, an artisan in this field would attempt this therapy with a reasonable expectation of success.
response to applicant’s arguments
	Applicant argues that Gottsch et al does not teach that oxidative stress as responsible for apoptosis, that there is no motivation to combine, that Gottsch et al and Cao et al are not analogous to each other because Cao et al is drawn to treatment of cataracts, that there is no reasonable expectation of success because Cao et al is drawn to treatment of cataracts, that quercetin is not used in clinical practice for treatment of cataracts, and that there are many antioxidants, not all of which will work.  This is supplemented by a declaration by Ula Jurkunas, applicant.
Applicant's arguments filed 25 April, 2022 have been fully considered but they are not persuasive.

Applicant argues that Gottsch et al does not teach that oxidative stress is responsible for apoptosis.  The reference states that “downregulation of these genes may in turn increase the production of rOS and toxic molecules that may have an especially detrimental impact, because corneal endothelial cells are terminally differentiated and will not be replaced” in the context of downregulation of genes associated with antioxidant activity and apoptosis.  This contradicts applicant’s argument.
Applicant argues that there is no motivation to combine the references.  Gottsch et al explicitly states that lack of antioxidant activity plays a role in this disorder.  That is motivation to increase antioxidant activity.
Applicant argues that Gottsch et al and Cao et al are not analogous art.  Gottsch et al is directed to Fuchs’ endothelial dystrophy; the exact disorder that applicant is treating.  It is not clear why this is not considered analogous art to the application.  Cao et al is directed to treatment of cataracts, an eye disorder.  As this is in the same field of endeavor (treatment of eye disorders), it is analogous.  Applicant appears to be arguing that to be analogous, a reference must discuss both Fuchs’ dystrophy and quercetin, i.e., anticipate the reference.  That is clearly too narrow a focus.
Applicant next argues that there is no reasonable expectation of success because Cao et al is drawn to treatment of cataracts rather than Fuchs’ dystrophy.  If this was a rejection based on Cao et al as a single reference, they may have a point.  However, the rejection is based on the teachings of both Gottsch et al and Cao et al, which render the claim obvious.  Note that the fact that Cao et al can be used to treat cataracts is not even used in the rejection.
Applicant next argues that quercetin is not used clinically to treat cataracts.  Applicant has not pointed to any court case, law, regulation, or logic as to why a cited prior art reference must be limited to discussing therapies approved by the FDA to be considered prior art.  
The penultimate argument is that there are a number of antioxidants.  It is not clear why this fact renders the rejection invalid.  Other antioxidants were not examined; it is possible that they are also obvious for treatment of Fuchs’s dystrophy.  It is not clear why other possible unexamined and unclaimed embodiments exist will render the current rejection invalid.
Finally, applicant argues that not all antioxidants will work, describing an experiment using vitamin C.  There are two issues with this argument.  First, the experiment is poorly described.  For example, the amount of vitamin C is not described, there is no description of how the vitamin C was protected from oxidation, and it is not entirely clear what is being shown in the fig A.  The second is that literature references contradict applicant’s data (Hseuh et al, Biomed. Pharmacother. (2021) 144 (112306), title; the COEM blog entry of 2 Feb, 2017, https://coem.com/blog/fuchs-dystrophy/, 3d page, 3d paragraph, and others).

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED REYNOLDS whose telephone number is (571)270-7214. The examiner can normally be reached M-Th 9-3:30.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRED H REYNOLDS/Primary Examiner, Art Unit 1658